DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3-26-2021 has been entered.
1.  A new Non-Final office action is found below.
2.  To address the applicant’s amendment, the examiner has added in prior art from the 3GPP TS 36.213 standard (ie. an earlier version of the one provided by the applicant).
3.  In essence, the examiner is showing that one skilled would modify the prior art below with the teachings of the 3GPP TS 36.213 standard to arrive at the applicant’s design/invention.
4.  The examiner has identified allowable dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 16, 18, 20-21, 33, 58-59, 68, 70-71 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Applicant’s Admitted Prior Art (AAPA) and further in view of Nory and 3GPP TS 36.213 V12.5.0
As per claims 1, 16, 18 and 33, THE AAPA teaches a method of operation of a wireless device in a cellular communications network (Para’s 3-18 refer to cellular/3GPP/LTE networks), comprising: 
receiving an uplink grant in a Transmission Time Interval, TTI, N (Para #4 teaches receiving uplink/downlink grants which are “transmission time intervals” used for communicating to/from the network); 
[0004] With FS 2 for TDD, each radio frame of length 10 milliseconds (ms) consists of two half-frames of length 5 ms each. Each half-frame consists of five Subframes (SFs) of length 1 ms. Each SF is defined by two slots of length 0.5 ms each. Within each radio frame, a subset of SFs are reserved for uplink transmissions, and the remaining SFs are allocated for downlink transmissions, or for special SFs, where the switch between downlink and uplink occurs

determining an uplink scheduling timing L based on a configured Time Division Duplexing, TDD, uplink/downlink configuration (Para#5 teaches different uplink/downlink configurations and Para #7 teaches the configurations are broadcasted to the mobile while Para#10 teaches an Uplink Scheduling Timing and Para#11 teaches a value “I”); and 
[0005] As shown in Table 1, copied from 3GPP TS 36.211 VI 3.0.0, seven different downlink/uplink configurations are supported for FS 2	
[0007] Typically, the downlink/uplink configuration and the configuration of the special SF used in a cell are signaled as part of the system information, which is included in System Information Block 1 (SIB1) and broadcasted every 80 ms within SF 5.
[0010] Uplink scheduling timing refers to the time relation between a received uplink grant in downlink SF n and the uplink transmission in uplink SF n+I.
[0011] In TDD, the value of L depends on the downlink/uplink configuration. For downlink/uplink configurations 1-6, the values of 1 are given in Table 4, copied from Table 8-2 in 3GPP TS 36.213 V13.0.1.
transmitting, in a TTI N + I, an uplink transmission in accordance with the uplink grant received in the TTI N; 
[0010] Uplink scheduling timing refers to the time relation between a received uplink grant in downlink SF N and the uplink transmission in uplink SF N + I.

wherein the uplink scheduling timing L is a number of TTIs that is larger than or equal to a predefined minimum uplink scheduling timing value such that N+I is an uplink TTI: (Para’s #11-12 teach the N+I function where I can have different values):
[0011] In TDD, the value of l depends on the downlink/uplink configuration.
For downlink/uplink configurations 1 -6, the values of I are given in Table 4**, copied from Table 8-2 in 3GPP TS 36.213 VI3.0.1.
[0012] For downlink/uplink configuration 0, the value of I also depends on the Uplink Index (Ul) field of the uplink Downlink Control Information (DCI)  20 transmitted in downlink SF n:
• If the Most Significant Bit (MSB) (i.e., the left-most bit) of the UL is set to 1, the value of l is obtained from Table 4**;
•    If the Least Significant Bit (LSB) (i.e., the right-most bit) of the UL is set to 1, the value of L is 7;
•    If both the MSB and the LSB of the UL are set to 1, the value of L is 7 and the value obtained from Table 4**.
**Examiner’s NOTE: Table 4 shows values of I that are “4” or above.
but is silent on the predefined minimum uplink scheduling timing value is 2 or 3 and the configured TDD uplink/downlink configuration being one of multiple TDD uplink/downlink configurations as defined at least in third-generation partnership project, 3GPP, TS 36.213.
	At least Nory (US 2016/0278050 – See PTO 892) teaches a similar design and further that the UE can trasmit uplink/PUSCH data in a predefined set of subframes ([n+k1, n+k2, . . . n+kL] in response to that grant, where L, k1, and k2 . . . kL can be determined from predefined table(s) in the specification), where the examiner notes that  N+K1, N+K2 are less then or equal to 2 or 3, which reads on the claim.
[0021] In operation, UE uplink Physical Uplink Shared Channel (PUSCH) transmissions can be supported using different approaches. For Frequency Division Duplex (FDD) with Transmission Time Interval (TTI) bundling disabled, if a UE receives an uplink grant in subframe n from an eNB, it can transmit PUSCH in subframe n+4 in response to that grant. For LTE, a subframe typically can have a 1 ms duration. For example, the 4 subframe duration between grant reception and UE transmission can be the maximum duration allowed for UE hardware processing, such as the time needed by the UE hardware to decode the grant and prepare the PUSCH transmission. The value "4" is an example value used throughout this disclosure, but in principle, it is possible to have a different value. For example, `n+4` can effectively mean `n+dmax` where dmax can be a maximum duration allowed for UE hardware processing after receiving a grant in subframe n. For FDD with TTI bundling enabled, if a UE receives an uplink grant in subframe n, it can transmit PUSCH in a predefined set of subframes [n+4, n+5, . . . n+4+L-1] in response to that grant, where L can be configured by higher layers that are higher than the physical layer. For Time Division Duplex (TDD), if a UE receives an uplink grant in subframe n, it can transmit PUSCH in a predefined subframe n+k in response to that grant, where k can be determined from predefined table(s) in an LTE specification. For TDD with TTI bundling enabled, if a UE receives a grant in subframe n, the UE can transmit PUSCH in a predefined set of subframes [n+k1, n+k2, . . . n+kL] in response to that grant, where L, k1, and k2 . . . kL can be determined from predefined table(s) in the specification. For TDD, if an `ul index` field, such as TDD Uplink/Downlink (UL/DL) configuration 0, is transmitted in the uplink grant and if a UE receives the uplink grant in subframe n, the UE can transmit PUSCH in a predefined subframe n+k, n+7, or both subframes, in response to that grant, depending on the `ul index` field setting in the grant, where k can be determined from predefined table(s) in the specification. In all the above approaches, the UE can transmit PUSCH in one or multiple predefined subframes in response to receiving a grant.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that the predefined minimum uplink scheduling timing value is 2 or 3, to provide flexibility in assigning Transmission Time Intervals and Timing.
	See also Ribeiro #1, Zhang and Ribero #2 which are “pertinent but not cited” prior art from Examiner’s Answer (1/26/21) which clearly outline different designs regarding uplink/downlink formats (and use of a Special/DwPTS subframe):

    PNG
    media_image1.png
    695
    867
    media_image1.png
    Greyscale

	



    PNG
    media_image2.png
    765
    729
    media_image2.png
    Greyscale









    PNG
    media_image3.png
    453
    724
    media_image3.png
    Greyscale


With regard to the configured TDD uplink/downlink configuration being one of multiple TDD uplink/downlink configurations as defined at least in third-generation partnership project, 3GPP, TS 36.213, the examiner notes that the one skilled would ensure that their design complies with current, popular international standards to enjoy their ubuitous use (and monetary income generation) – this allows an older version to be modernized and keep up with evolving technologies.   
The examiner notes that 3GPP TS 36.213 V12.5.0 (page 130 below in the table) shows how one skilled would use same/similar concepts for n, k and I but in relation to the 3GPP TS 36.213 standard.  As seen below, the 3GPP TS 36.213 shows how to effectively use the n, k, n+k and I parameters in the same manner/equations as put forth by the applicant’s design.



    PNG
    media_image4.png
    699
    598
    media_image4.png
    Greyscale














< This section teaches the TDD UL/DL configurations 1-6 and use of n, k and n+k and I.
(This was also referenced in the Written Opinion)



	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the configured TDD uplink/downlink configuration being one of multiple TDD uplink/downlink configurations as defined at least in third-generation partnership project, 3GPP, TS 36.213, to provide the ability to comply with evolving well-known international standards.
As per claims 3, 20, 58 and 70, the combo teaches claim 1/18/16/33 wherein the uplink grant schedules multiple uplink TTIs for the same wireless device (The AAPA and Nory both teach scheduling one or more uplink TTI’s for one wireless device because the TTI value “N” can be a value of one (or more than 1) since neither the AAPA nor Nory limit N to only being “1”, see previous.  Hence multiple TTI’s can be granted for the same wireless device if N is greater than 1)



As per claims 4, 21, 59 and 71 the combo teaches claim 1/18/16/33 wherein the uplink grant comprises an indication of one or more uplink TTIs for which the uplink grant is valid (The AAPA and Nory both teach that uplink grants are “granted/valid” and then the UE can use that uplink grant for communications, which reads on the claim).  



As per claims 68 and 80, the combo teaches claim 16/33 wherein the TTI N and the TTI N+L are 1 millisecond TTI’s.  (Para #4 teaches that each half-frame consists of 5 subframes (SF’s) of length 1ms), which is what a TTI is defined as, e.g. a subframe).
	[0004] With FS 2 for TDD, each radio frame of length 10 milliseconds (ms) consists of two half-frames of length 5 ms each. Each half-frame consists of five Subframes (SFs) of length 1 ms. Each SF is defined by two slots of length 0.5 ms each. Within each radio frame, a subset of SFs are reserved for uplink transmissions, and the remaining SFs are allocated for downlink transmissions, or for special SFs, where the switch between downlink and uplink occurs.









Allowable Subject Matter
Claims 2, 5, 6, 19, 22-23, 57, 60-67, 69 and 72-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These claims recite highly detailed designs that are not found in at least the prior art of record, either alone or in combination.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414